DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 28 February 2022 for the application filed 22 December 2020. Claims 1 and 3-11 are pending:
Claim 2 has been canceled; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on 20 August 2020 and 27 December 2019 (JP2020-139035 filed 20 August 2020; JP2019-238353 filed 27 December 2019). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 21 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/130,685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2019098330A, published 24 June 2019, machine translation referenced herein) with evidentiary support from LI et al. (J. Mater. Chem. C, 2013, 1, pg. 7695-7702).
Regarding Claim 1, FURUNO discloses a composite semipermeable membrane having excellent water permeability and durability (abstract). The composite semipermeable membrane comprises a substrate layer 3, a porous support layer 4 (i.e., a porous layer) on the substrate layer 3, and a separation functional layer 5 on the porous support layer 4 (i.e., a membrane separation layer provided on the porous layer) as shown in FIG. 1 (§“1. Composite Semipermeable Membrane”, pg. 3, par. 4). The porous support layer has a thickness T0 of 10 µm to 100 µm (§“(1-2) Porous Support Layer”, pg. 4, par. 7), which reads upon the claimed porous layer having a thickness of 10 µm to 100 µm, and comprises a first resin portion 41 and a second resin portion 42 (pg. 4, par. 9). 
FURUNO further discloses the average pore diameter of the surface of the porous support layer is 2 nm or more and 100 nm or less (pg. 7, par. 1). While FURUNO identifies this surface as the “surface on the separation functional layer side” and fails to explicitly disclose whether this average pore diameter applies to the other opposite wherein the porous layer has a first surface and a second surface, the first surface of the porous layer is in direct physical contact with the membrane separation layer, the second surface of the porous layer is opposite the first surface). Thus, because the surface of the porous substrate layer 4 adjacent the separation functional layer has an average pore diameter as disclosed, one of ordinary skill in the art would also reasonably consider the other surface of the porous substrate layer 4 adjacent the substrate would also have a similar if not the same average pore diameter. Absent showings of unexpected results, such a claimed average pore diameter on the first surface and the second surface of the porous layer ranging from 5 nm to 50 nm is therefore prima facie obvious (MPEP 2144.05).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

FURUNO further discloses the porous support layer 4 is formed of a thermoplastic resin, i.e., a chain polymer substance, such as polyvinylidene fluoride (i.e., wherein the porous layer contains a polymer…, the polymer containing a fluoropolymer or an imide group-containing polymer; pg. 7, pars. 5-6). FURUNO further discloses the separation functional layer 5 is a crosslinked polyamide (i.e., wherein the membrane separation layer consists of a crosslinked polyamide; § “(1-2) Separation Functional Layer”, pg. 8, pars. 5-6).
Finally, FURUNO discloses that under 5.5 MPa pressure, the rate of change of the thickness of the composite semipermeable membrane was measured and found to decrease by 28-40% (pg. 14, par. 5; Table 3), which reads upon the claimed range of a compression ratio of 60% or less when subjected to a pressure of 5.5 MPa. (It is noted that FURUNO discloses that the measurement of thickness change is measured based only on the porous support layer 4 whereas the claimed invention recites a compression ratio of a portion including the porous layer and the membrane wherein a compression ratio of a portion including the porous layer and the membrane separation layer when subjected to a pressure of 5.5 MPa is 60% or less is obvious or read upon by FURUNO).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

FURUNO further discloses that the polymer making up the porous support is dissolved in a good solvent, including dimethylformamide (DMF; §“2. Method of Producing Composite Semipermeable Membrane”, pg. 9, pars. 5-6). Indeed, as evidenced by LI et al., PVDF is soluble in polar solvents such as DMF, which is a known water-soluble solvent (i.e., the polymer is soluble in a water-soluble solvent; §2, par. 1, pg. 7696). However, such a limitation, i.e., the solubility of a polymer, is considered a property of the polymer. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
	Even further, the claimed “water-soluble solvent” also has no bearing on the patentability of the claimed composite semipermeable membrane. Among other structural limitations, the claimed invention only requires a porous In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product. 
Regarding Claim 3, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support layer 4 is formed of a thermoplastic resin, i.e., a chain polymer substance, such as polyvinylidene fluoride (pg. 7, pars. 5-6). FURUNO further discloses that the polymer making up the porous support is dissolved in a good solvent, including DMF (§“2. Method of Producing Composite Semipermeable Membrane”, pg. 9, pars. 5-6). FURUNO is deficient in disclosing that the water-soluble solvent of the polymer of the porous layer has a boiling point 130°C or higher and 250°C or lower.
As indicated earlier, the claimed “water-soluble solvent” bears no patentable weight in this claimed invention of a composite semipermeable membrane because it is considered to be related to a process by which the porous layer is prepared. Further limitations directed toward the properties of such a solvent also has no patentable significance on the structure of the claimed composite semipermeable membrane. Thus, the instant limitation that the boiling point of the water-soluble solvent is 130°C or higher and 250°C or lower bears no patentable significance on the claimed composite semipermeable membrane.
Regarding Claim 4, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 3. FURUNO further discloses the porous support layer 4 is formed of a thermoplastic resin, i.e., a chain polymer substance, such as polyvinylidene fluoride (pg. 7, pars. 5-6). FURUNO further discloses that the polymer making up the porous support is dissolved in a good solvent, including DMF (i.e., wherein the water-soluble solvent contains one or more compounds selected from DMF…; §“2. Method of Producing Composite Semipermeable Membrane”, pg. 9, pars. 5-6).
Regarding Claim 5, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support layer 4 is formed of a thermoplastic resin, i.e., a chain polymer substance, such as polyvinylidene fluoride (i.e., wherein the polymer is one or more compounds selected from the group consisting of PVDF…; pg. 7, pars. 5-6).
Regarding Claim 6, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porosity of porous support layer 4 is 30% or more and 70% or less (pg. 7, par. 3). Absent showings of unexpected results or criticality, such a disclosure by FURUNO significantly overlaps with the claimed range of a porosity of the porous layer before applying a pressure is 35% or more and 70% or less and therefore, either reads upon or establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 7, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porosity of porous support layer 4 is 30% or more and 70% or less (pg. 7, par. 3). Absent showings of unexpected results or criticality, such a disclosure by FURUNO overlaps with the claimed range of a porosity of the porous layer… is 30% or more and 60% or less and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
FURUNO is deficient in explicitly disclosing this porosity range “after applying a pressure” as claimed. However, one of ordinary skill in the art would expect that under compression, the porous layer porosity is expected to decrease due to the collapsing of compressible pores; thus, the disclosed porosity range by FURUNO would be expected to be lower under pressure (i.e., less than 30-70%), which would overlap with the claimed range of 30% or more and 60% or less and thus, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 11, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the composite semipermeable membrane is used as a film (i.e., wherein the composite semipermeable membrane is a flat membrane; §“3. Use of Composite Semipermeable Membrane”, pg. 13, par. 8).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2019098330A, published 24 June 2019, machine translation referenced herein), as applied to Claim 1, and further with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405).
Regarding Claim 8, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO is deficient in explicitly disclosing a crystallinity of the polymer is 10% or more and 80% or less.
a crystallinity of the crystalline polymer is 10% or more and 80% or less. As indicated by the Applicant in the instant Specification, the brittleness and permeability of the claimed composite semipermeable membrane under pressure is dependent on porosity and crystallinity (see Specification, p0035). Indeed, Applicant further specifies that the crystallinity of the polymer of the porous layer is linked with the toughness and resistance to deformation of the porous layer (p0024). Thus, a polymer having the claimed crystallinity would be expected to show a specific compression ratio with maintained permeability. Because FURUNO discloses compression ratios within the claimed range of 60% or less when subjected to a pressure of 5.5 MPa (pg. 14, par. 5; Table 3) and further discloses maintained permeability rates under compression (pg. 14, par. 9; Table 3), the claimed crystallinity range is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention absent unexpected results beyond the expected compression ratio and maintained permeability (MPEP 2144.05). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over FURUNO et al. (JP 2019098330A, published 24 June 2019, machine translation referenced herein), as applied to Claim 1, and further with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144).
Regarding Claim 9, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO is deficient in disclosing the polymer has a weight average molecular weight of 100,000 or more and 1,000,000 or less.
	However, as is well-known to one of ordinary skill in the art, polyvinylidene fluoride polymers are readily and commercially available at various weight average molecular weights. One popular commercial provider of polyvinylidene fluoride is SIGMA-ALDRICH, which produces polyvinylidene fluoride over a wide range of average Mw, including, e.g., 275,000. The ability for one of ordinary skill in the art to choose a weight average molecular weight within the claimed range is not considered inventive or patentable given the different molecular weight polymer having a weight average molecular weight of 100,000 or more and 1,000,000 or less would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over FURUNO et al. (JP 2019098330A, published 24 June 2019, machine translation referenced herein), as applied to Claim 1, and further with evidentiary support from SIGMA-ALDRICH (Product Specification Sheet, Product No. 427144), LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1).
	Regarding Claim 10, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support layer 4 is formed of a thermoplastic resin, i.e., a chain polymer substance, such as polyvinylidene fluoride (i.e., wherein the polymer contains vinylidene fluoride; pg. 7, pars. 5-6). FURUNO is deficient in disclosing the vinylidene fluoride polymer has a weight average molecular weight of 100,000 or more and 1,000,000 or less.
	However, as is well-known to one of ordinary skill in the art, polyvinylidene fluoride polymers are readily and commercially available at various weight average molecular weights. One popular commercial provider of polyvinylidene fluoride is SIGMA-ALDRICH, which produces polyvinylidene fluoride over a wide range of average Mw, including, e.g., 275,000. The ability for one of ordinary skill in the art to choose a weight average molecular weight within the claimed range is not considered inventive or patentable given the different molecular weight polyvinylidene fluoride widely available. Thus, absent showings of criticality or unexpected results, such a claimed polymer having a weight average molecular weight of 100,000 or more and 1,000,000 or less would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
FURUNO is deficient in explicitly disclosing the crystallinity of the polymer of 30% or more and 50% or less.
However, FURUNO discloses polyvinylidene fluoride (PVDF) as noted above, which is a semi-crystalline polymer (LIU, Introduction, pars. 1, 3, pg. 390). The degree of crystallinity of a polymer is considered a property inherent to PVDF-based materials. For instance, LIU discloses that PVDF is a semi-crystalline polymer with a 35-70% range in crystallinity (§Introduction, pars. 1, 3, pg. 390); this overlaps with the claimed range of a crystallinity of the crystalline polymer is 30% or more and 50% or less. As indicated by the Applicant in the instant Specification, prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention absent unexpected results beyond the expected compression ratio and maintained permeability (MPEP 2144.05). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Furthermore, LIU discloses that PVDF crystallinity can be controlled by a number of variables, including molecular weight, molecular weight distribution, polymerization method, and thermal history, and that crystallinity determines the mechanical properties of PVDF (§Introduction, par. 3, pg. 390). As further evidenced by SMITH, fluoropolymer compositions maintain good mechanical properties, such as toughness, at relatively low crystallinities of 5-60% (p0021, p0043). Thus, given this relationship between toughness and crystallinity, one of ordinary skill in the art would find it advantageous to use a PVDF crystallinity at the lower end of the 35-70% range disclosed by LIU as motivated by SMITH. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Response to Arguments
Applicant’s amendments have necessitated the withdrawal of the rejections of Claims 1-7 and 11 under 35 USC 103 as being unpatentable over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) with evidentiary support from LI et al. (J. Mater. Chem. C, 2013, 1, pg. 7695-7702). However, upon further search and consideration, new grounds of rejection have been made over FURUNO et al. (JP 2019098330A, published 24 June 2019, machine translation referenced herein) with evidentiary support from LI et al. 
Applicant’s cancellation of Claim 2 has rendered the 35 USC 112(d) rejection of Claim 2 moot and withdrawn.
Applicant’s arguments filed 28 February 2022 are directed toward grounds of rejection that have been withdrawn and are therefore moot.
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan B Huang/Primary Examiner, Art Unit 1777